DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa US 2014/0286665 A1 (Minagawa) and Murofushi JP 05107983 (Murofushi). For the record Murofushi was is in the record and was filed by applicant on December 5, 2019, the cited passages are from the provided Abstract translation.
Regarding claims 1, 2, 4 and 9, Minagawa teaches an image heating apparatus comprising:
a first rotatable member (10); and 
a second (20) rotatable member configured to form, with the first rotatable member, a nip for heating a toner image on a recording material while feeding the recording material (¶0048);

an air blowing port (duct 82) configured to send air from said first and second cooling fans toward said first rotatable member;
a shutter member (84) configured to change an opening width of said air blowing port;
a shutter controller (FIG. 6A) configured to control a position of said shutter member depending on a width size of the recording material heated in the nip; and 
a fan controller (100) configured to independently control an operation of said first cooling fan and an operation of said second cooling fan depending on the width size of the recording material heated in the nip, in a state in which said shutter member is positioned by said shutter controller at a position depending on the width size of the recording material heated in the nip (FIG. 6A, 9A).
Furthermore Minagawa teaches in a case that the end portion region is cooled during execution of a first heating process for heating, in the nip, a plurality of sheets of recording materials with a first width size passing through the end portion region at a recording material end portion with respect to the longitudinal direction are continuously heated in the nip, said fan controller operates said second cooling fan while operating said first cooling fan (¶0072-¶0076), and
wherein in a case that the end portion region is cooled during execution of a second heating process for heating, in the nip, a plurality of sheets of recording materials, with a second width size which is a width size larger than the first width size, passing through the end 
Minagawa differs from the instant claimed invention by not explicitly disclosing: doubling the fans 81 so that there are two at each end portion and independently controlling the flow rate of those fans. However doubling the fans is a known technique for cooling fixing devices. Murofushi teaches a not only doubling but quadrupling the fans (FIG. 2) and more importantly driving each fan independently to adjust the “blowing quantity,” in other words the flow rate, depending on the size and kind of print medium used (see Translated Abstract). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device taught by Minagawa such that each fan is at least doubled and independently controlled as taught by Murofushi since Murofushi teaches that this modification provides for “effective cooling action with simplified control constitution,” (see Translated Abstract). 
Regarding claims 3 and 5, Minagawa and Murofushi teach an image heating apparatus according to Claims 2 and 4. Furthermore Minagawa teaches a detecting portion (TH1 and TH2) for detecting a temperature of the end portion region,
wherein said fan controller operates said first cooling fan and said second cooling fan in a case that a temperature of said detecting portion reaches a predetermined temperature during the execution of the first heating process, and wherein said fan controller operates said second cooling fan in a case that a temperature of said detecting portion reaches a 
Regarding claim 6, Minagawa and Murofushi teach an image heating apparatus according to Claims 2 and 4. Furthermore Minagawa in a case that the end portion region is cooled during execution of the first heating process, said fan controller operates said second cooling fan so that the maximum rotational speed is a third rotational speed while operating said first cooling fan so that the maximum rotational speed during execution of the first heating process is the first rotational speed (¶0112-¶0127), and
wherein in a case that the end portion region is cooled during execution of the second heating process, said fan operates said second cooling fan so that the maximum rotational speed is a fourth rotational speed faster than the third rotational speed while operating said first cooling fan so that the maximum rotational speed during execution of the second heating process is the second rotational speed (¶0112-¶0127).
Regarding claim 7, Minagawa and Murofushi teach an image heating apparatus according to Claim 4. Furthermore Minagawa teaches the first width size is a size in which an end portion of the recording material with respect to the longitudinal direction passes through the first region when the recording material is heated in the nip (¶0127).
Regarding claim 8, Minagawa and Murofushi teach an image heating apparatus according to Claim 1. Furthermore Minagawa teaches said fan controller controls a rotational speed of said first cooling fan by controlling an input voltage to a motor for said first cooling fan, and controls a rotational speed of said second cooling fan by controlling an input voltage to a motor for said second cooling fan (¶0112).
claim 10, Minagawa and Murofushi teach an image heating apparatus according to Claims 2 and 4. Furthermore Minagawa teaches a heater (30) for heating said first rotatable member (¶0112), wherein said first rotatable member is a rotatable member contactable to an unfixed toner image carrying surface of the recording material in the nip (¶0112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852